JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule S4(j). Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the portion of the appeal challenging the district court’s April 23, 2010 order be dismissed as untimely, because appellants did not file a notice of appeal within 60 days of the date of this order, Fed. R.App. P. 4(a)(1)(B), and their motion to reinstate did not toll the running of this 60-day period, because it was filed more than 28 days after entry of the judgment, Fed. R.App. P. 4(a)(4)(A)(iv) & (vi); Fed R. Civ. P. 59(e) & 60(b). It is
FURTHER ORDERED AND ADJUDGED that the district court’s November 2, 2010 order denying appellants’ motion to reinstate be affirmed. The district court did not abuse its discretion in determining that appellants failed to demonstrate excusable neglect or any other reason that justifies relief under Fed.R.Civ.P. 60(b). See FG Hemisphere Assocs. v. Democratic Republic of Congo, 447 F.3d 835, 838 (D.C.Cir.2006); Lepkowski v. U.S. Dept. of Treasury, 804 F.2d 1310, 1313 (D.C.Cir.1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.